PER CURIAM.
This is an appeal from an order which purportedly enforced a previous settlement agreement in the case by reforming a release executed in consummating the settlement. While we agree that the trial court had jurisdiction to enter the order, see Sun Microsystems Cal, Inc. v. Engineering & Mfg. Sys., C.A., 682 So.2d 219 (Fla. 3d DCA 1996), we find no evidence or other legal justification for the conclusion that the ruling below accurately reflected the terms of the settlement agreed to. Hence, the order under review is vacated and the cause remanded for any further proceedings which may be appropriate.